Citation Nr: 0032198	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  98-08 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from March 1971 to 
April 1973.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  

At an October 2000 Travel Board hearing, the appellant 
elected to withdraw the issue of entitlement to service 
connection for residuals of Agent Orange exposure.  
Therefore, the only issue before the Board at this time is 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.  


REMAND

The appellant alleged at his October 2000 Travel Board 
hearing that he has PTSD that resulted from three days of 
bread and water confinement in October 1972 in his ship's 
brig, which he described as a small cage-like area in the 
bowels of the ship, with tight breathing and a hot pipe that 
would burn him if he turned too far.  He stated that it was 
the stress of being in the tight, closed confinement that now 
causes occasional nightmares and flashbacks.  

Service medical records include a notation that the appellant 
was seen for a psychiatric consultation in July 1972.  
Service personnel records show that the appellant was not 
recommended for reenlistment in September 1972 because of a 
defective attitude and frequent involvement with authorities.  

A July 1980 medical statement from the Western Medical Health 
Center indicated that the appellant attended 18 family 
psychotherapy sessions between July 1978 and February 1979, 
and that the initial diagnosis was paranoid schizophrenia.  
An August 1980 VA psychological evaluation noted an initial 
impression of schizo-affective psychosis.  A September 1996 
VA hospitalization record reported a diagnosis of adjustment 
disorder with depressed mood.  Diagnoses from a February 1999 
VA general medical examination included "psychiatric 
difficulties with history of depression and anxiety problems 
on a chronic basis, which would appear to have begun during 
his term of service and do appear significant at this time."  
The Board notes that there has been no competent medical 
diagnosis of PTSD.  

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.103(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that when the Board believes 
the medical evidence of record is insufficient it may 
supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Because there 
is competent medical evidence that shows the appellant has 
psychiatric disability, there is medical opinion suggesting 
that his psychiatric disability is related to service, and he 
has not been afforded a psychiatric examination, the Board 
believes that additional development is required before an 
appellate decision can be rendered.  Therefore, in order to 
obtain additional medical evidence and to insure that the 
appellant receives his due process rights, the Board finds 
that the claim must be remanded for the following actions:  

1.  The RO should schedule the appellant for a 
VA psychiatric examination to determine the 
nature and severity of all current psychiatric 
disorders.  The claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
examination.  He should be requested to 
identify all current psychiatric disorders and 
to express an opinion as to whether the 
appellant has PTSD, or whether it is at least 
as likely as not that the appellant has a 
psychiatric disorder that had its origin in 
service.  The examiner should provide complete 
rationale for all conclusions reached.  

2.  If the above requested examination 
determines that a diagnosis of PTSD is 
appropriate, the examiner should specify the 
stressor(s) that is sufficient to produce PTSD; 
whether the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; and 
whether there is a link between the current 
symptomatology and one or more of the inservice 
stressors found to be sufficient to produce 
PTSD by the examiner. The report of the 
examination should include a complete rationale 
for all opinions expressed, and the diagnosis 
should be in accordance with DSM-IV(tm).  

3.  If the above requested examination 
determines that the appropriate diagnosis for 
the appellant's psychiatric disability is PTSD, 
then the RO must make a specific determination, 
based upon the complete record, as to whether 
the appellant was exposed to the specific 
event(s) claimed as a stressor in service.  

4.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

5.  The RO should review the claims folder and 
ensure that all of the development action has 
been conducted and completed in full.  The 
Court has held that, if the requested 
examination does not include adequate responses 
to the specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return the 
report as inadequate for evaluation purposes  
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

After the above requested actions have been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, a supplemental statement of the 
case should be furnished to the appellant and his 
representative, and they should be afforded the appropriate 
period of time to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND as to the merits of the appellant's 
claim.  The appellant is not required to undertake any 
additional action until he receives further notification from 
VA.  



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


